Citation Nr: 1223346	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  05-05 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, South Carolina



THE ISSUE

Entitlement to service connection for claimed sinusitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served in active duty from February 1995 to August 2001.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision in June 2004 by the RO.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran presented testimony at a hearing before a Veterans Law Judge in November 2005.  A transcript of the hearing is associated with the Veteran's claims folder.  

Subsequent to the hearing, the Veterans Law Judge left the employ of the Board.  The Veteran was offered another hearing, but declined the opportunity.  

In October 2006, December 2009, and April 2011, the Board remanded the case to the RO for additional development.   


FINDING OF FACT

The evidence is at least in equipoise to show that the Veteran experiences recurrent episodes of sinusitis, most recently in March 2010, as secondary to service-connected allergic rhinitis.  


CONCLUSION OF LAW

By extending the benefit of the doubt in favor of the Veteran, his disability manifested by sinusitis is proximately due to or the result of the service-connected allergic rhinitis.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2011); McClain v. Nicholson, 21 Vet. App. 319 (2007); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A March 2004 VCAA letter explained the evidence necessary to substantiate the claim for service connection for sinusitis.  This letter also informed her of her and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claim in June 2004, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a November 2006 letter, the RO explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought.  

Although this aspect of VCAA notice was not provided prior to initial adjudication of the Veteran's claim, the claim has been readjudicated thereafter, so that any defect in timing of the notice is no more than harmless, nonprejudicial error.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  


Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

A report referable to a January 2002 CT scan of the Veteran's sinuses performed in light of the clinical  history of allergic rhinitis and recent onset of frequent headaches noted a provisional diagnosis of rule out sinusitis.  The CT scan of the paranasal sinuses showed mild swelling of the nasal turbinates.  The frontal sinuses appeared hypoplastic.  The remaining paranasal sinuses were clear.  

A VA treatment record dated in April 2002 showed that the Veteran complained of sinus pressure and nasal congestion with yellow drainage.  On examination, there was pain over the maxillary and frontal sinus with palpation.  The pertinent diagnosis was that of sinusitis.  The Veteran was prescribed antibiotics and chlorphenarimine.

A VA treatment record dated in April 2003 showed that the Veteran was seen with a two week history of sinus congestion, pressure, itching of the eyes and throat and sneezing.  By way of history, his nasal drainage was noted to have been clear, and there was no cough.  The treatment record stated that there was no history of allergies.  The assessment after physical examination was that of allergic rhinitis. The Veteran was prescribed a course of decongestant and antihistamine.

In April 2004, the Veteran presented with evaluation for chronic nasal and sinus allergies with acute frontal sinus discomfort, postnasal drip, difficulty with nasal respirations, cloudy mucopurulent nasal drainage, and postnasal drip.  On examination she was in mild distress, had a nasal voice quality, and had dull frontal sinus discomfort to percussion.  She was prescribed triprolidine, pseudoephedrine, and flunosolide nasal spray.  A specific diagnosis was not rendered by the treating clinician.

A December 2005 CT scan showed minimal to no formation involving the frontal sinuses, with the remaining sinuses demonstrating no evidence of fluid levels or thickening.

At a July 2007 VA examination, the Veteran indicated by way of history that she had experienced a sinus infection a approximately a year earlier.  It was noted that she was treated apparently without a CT scan, though she had undergone a CT scan three years earlier that was recorded as normal.  It was noted she had never seen an allergist.  She assumed she had seasonal allergies because of her itchy eyes.  

On examination, the Veteran's nose was completely normal.  The external nose was normal.  The vestibule was normal.  The septum was midline.  The turbinates, meatus,  and floor of the nose as well as the internal nasal mucosa were normal.  A CT scan done just prior to the VA examination, of the nose and sinus areas, was completely normal.  

The examiner diagnosed the Veteran as having possible mild seasonal allergic rhinitis, but the examiner added that there was no evidence of this on examination.  The examiner further opined that there was no current evidence of nose or sinus disease, either acute or chronic, at the time of examination.

At VA treatment in February 2006 and February 2008 the Veteran was diagnosed as having, among several other conditions, allergic rhinitis, and was prescribed nasalide and Claritin.

On March 11, 2010, the VA examiner who conducted the July 2007 examination again examined the Veteran.  He indicated that the Veteran thought she had a history of sinus problems in the past.  By history, she had been treated in the past with antibiotics, but apparently without CT scan or radiological confirmation.  

The examiner noted that, when seen in 2007 for a nose and sinus VA compensation examination, the only diagnosis was possible evidence of a remote history of past allergic rhinitis; on the day of March 2010 examination the evaluation was essentially the same except that she also complained of some headache.

The March 2010 VA examiner recounted that a CT scan just prior to the VA examination was completely normal in the nose and sinus areas.  On examination, the external nose and vestibule were normal, and the septum was in the midline.  The turbinates, meatus, and floor of the nose were all normal, as was the internal nasal mucosa.  The examiner's impression was no current history of acute or chronic nose or sinus disease.  

At VA emergency room treatment on March 29, 2010, the Veteran was noted to have been sick for two weeks, starting out with allergies, and then experienced an increase in her illness, including congestion.  An admission report stated that she came to the emergency room due to a sore throat, sneezing, sinus and ear pressure, chills, and headaches over the past two weeks.  She was noted to have pending prescriptions for amoxicillin, and fluticasone spray for congestion. 

On examination, the nasal mucosa was erythematous and edematous with tenderness to palpation involving the maxillary sinus area.  There was post nasal draining. The diagnoses were that of sinusitis and allergies.  She was prescribed Augmentin and Flonase, as well as over-the-counter analgesics.  She was recommended to use warm compresses to the face four times a day, to push fluids, and to follow up with her primary care provider.  The emergency room treatment record was signed by a nurse-practitioner and undersigned by a medical doctor.  

At an October 2011 VA examination, the Veteran was diagnosed as having allergic rhinitis, and not chronic sinusitis.  By history, the Veteran was noted to have allergies and sinus problems from 1996 to 1998, during her period of active service.  

The Veteran was noted to wake some mornings with a lot of clear drainage had had bright red dabs of blood from her nose about once per week due to dryness.  She was noted to have sinus headaches and tenderness, an itchy nose, watery eyes, and sneezing with the congestion.  Her headaches were described as being frontal and associated with pressure, pain and tenderness.  Congestion was noted to cause an inability to breathe out of either side of the nose.  By history, it was related that she never had purulent drainage or used antibiotics.

On examination, the examiner noted that the Veteran had allergic rhinitis, with permanent hypertrophy of the nasal turbinates.  The examiner noted that she complained of mild frontal sinus tenderness and clear congestion, but these were not seen on examination.  The examiner further noted that the Veteran had an abnormality of the frontal sinuses as seen on a CT scan and that this was likely congenital.

The examiner noted that in 2007, the frontal sinuses were noted to be "aplastic," which is defined as "the defective development or congenital absence of an organ or tissue."

The examiner further recounted the findings on a December 2005 CT scan, taken when the Veteran complained of worsened headaches with yellow post-nasal drainage.  The CT scan was reported as showing minimal to no formation involving frontal sinuses, with the remaining sinuses demonstrating no evidence of fluid levels or thickening.

The October 2011 VA examiner opined that the Veteran did not have chronic sinusitis.  The examiner noted that the Veteran was service connected for allergic rhinitis and opined that this was the correct diagnosis for the Veteran's symptoms.  

The examiner opined that the term "sinusitis" had been used at times since discharge from service in lieu of the term "allergic rhinitis."  She elaborated that the Veteran reported having hay fever on entrance into the military and was seen multiple times for this condition.  She noted that the Veteran was never diagnosed with chronic sinusitis and opined that the Veteran never displayed symptoms of the condition. 

The examiner elaborated that the CT scan showed that the frontal sinuses had been aplastic and had not shown sinusitis.  She added that the turbinates were boggy, which was consistent with allergic rhinitis.  She noted that the Veteran was prescribed amoxicillin once by VA and that otherwise there was no evidence of sinus infections.  She noted in-service diagnoses of hayfever, allergric rhinitis, or seasonal allergies in October 1994, May 1995, September 1995, September 1996, October 1996, and May 1997.  

The examiner noted that additional incidents of treatment during service in March 1997 (upper respiratory infection with headache and nasal congestion without discharge) and May 2001 (sinuses examined with no tenderness, diagnosis of cervical strain).

In December 2011 the examiner added an addendum stating that she reviewed the claims file at the time of the VA examination and pointed out that this should be evident from the medical evidence cited in her VA examination report.

The Board notes that VA examiners have uniformly found that the Veteran has allergic rhinitis, a condition for which the Veteran received repeated treatment during active service; the Board granted service connection for this condition in April 2011.

The VA examiners have been detailed and well-reasoned in their explanations as to why in their view the Veteran has not experienced sinusitis.  

However, in rendering their opinions that the Veteran has not experienced sinusitis, the VA examiners have overlooked relevant evidence of diagnosis of and treatment for sinusitis that was found to have occurred in conjunction with episodes of service-connected allergic rhinitis.  

For example, the October 2011 VA examiner overlooked a March 2010 episode of VA emergency room treatment for sinusitis that was associated with an initial episode of allergies, but which had progressed to sinusitis, and which involved prescription of Augmentin, an antibiotic medication.

The Board finds the March 2010 diagnosis of sinusitis during emergency room treatment convincing, as it was supported by a two-week history of symptoms including sinus and ear pressure, chills, and headaches, tenderness and swelling on physical examination of the nose and sinuses, and included a diagnosis of allergies as well as sinusitis-thus, the diagnosis of sinusitis was not merely rendered in lieu of a diagnosis of allergic rhinitis.  

As a diagnosis of sinusitis of significant probative weight has been rendered during the pendency of the Veteran's current appeal, the criteria for a current disability of sinusitis are met, even though the condition has since resolved.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Similarly, a VA examiner who saw the Veteran in  July 2007 and March 2010 overlooked an April 2002 episode of diagnosis and treatment for sinusitis with prescription of antibiotics.  

In March 2010, the VA examiner described the Veteran as not having undergone a CT scan in associated with earlier treated sinus problems, but this assertion was incorrect-a January 2002 VA CT scan had been performed in light of a history of allergic rhinitis and to consider whether the Veteran had sinusitis and the Veteran was diagnosed as having sinusitis in April 2002.

Also of significance is an episode of VA treatment April 2004 when the Veteran was observed to have frontal sinus discomfort, postnasal drip, difficulty with nasal respirations, and cloudy mucopurulent (by definition containing both mucus and pus) nasal drainage.  

Although a diagnosis was not rendered, the Board notes that a basis for the VA examiner's diagnosis of allergic rhinitis as opposed to sinusitis has been a finding and history of clear nasal drainage, which would not appear to be consistent with the occurrence cloudy mucopurulent nasal drainage in April 2004.

The diagnoses and episodes of sinusitis may be contrasted with the episodes of diagnosis of allergic rhinitis only, such as occurred in April 2003, where the Veteran was seen for a two week history of sinus congestion, pressure, itching of the eyes and throat, and sneezing, but with clear nasal drainage and no cough.

While the October 2011 VA examiner characterized VA treatment providers as on multiple occasions rendering diagnoses of sinusitis "in lieu of" diagnoses of allergic rhinitis, the Board's review finds that diagnoses of sinusitis were rendered deliberately and with due care alongside and in association with diagnoses of allergic rhinitis when secondary infections, non-clear drainage, sinus tenderness, chills, and other symptoms that would not be accounted for in the sole diagnosis of allergic rhinitis were present.

By extending the benefit of the doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran experiences recurrent episodes of sinusitis in association with recurrent service-connected allergic rhinitis.  

Accordingly, on his record, service connection for recurrent sinusitis as secondary to service-connected disability manifested by allergic rhinitis is warranted.



ORDER

Service connection for recurrent sinusitis, as secondary to service-connected allergic rhinitis, is granted.



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


